DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
Response to Arguments
Applicant's arguments filed 4/6/20212 have been fully considered but they are not persuasive.
Regarding inventive feature 1, applicant argues that Bonyuet must use fluorescence to generate data (pages 8-10).
Examiner’s position is that the invention of Bonyuet does not rely on fluorescence, and indeed teaches techniques in the absence of fluorescence. The quoted paragraph (0017) does state ‘in another embodiment fluorescence is used’, indicating that one possible technique is to measure fluorescence. However the same paragraph goes on to teach “This optical probe can use absorbance, fluorescence and reflectance techniques together or separately to measure different microorganism properties and validate data collected.” This teaches e.g. using absorbance techniques 
Regarding inventive feature 2, applicant argues that Martini does not teach a 5 mm or smaller tube.
Examiner’s position is that Martini teaches using microfluid techniques (paragraph 0138) which indicate small channels. Figure 10 and paragraph 231 teach a flow channel with surrounding dimensions measured in micrometers – element 604 is 20 to 50 micrometers, and the smaller tubular flow channel 640 is within that space. Additional references to channel size are in paragraphs 0347 (3mm narrow section) and 0404 (30 .mu.m.times.50 .mu.m).
Additionally, it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case it would have been obvious to one of ordinary skill in the art at the time of filing to have a tube of any desired size, in order to improve machine performance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 has the limitation “the plurality of wavelengths are configured to generate voltage signals without exciting fluorescence in the sample comprising the microorganism culture” but the specification is silent as to how this is to be accomplished. In the art of flow cytometry it is known that special care must be taken to eliminate the presence of contaminants which cause fluorescence, and the specification does not teach any actions or precautions that are necessary for the same. Indeed, the instant specification makes no mention of the concept of ‘wavelengths configured to not cause fluorescence’ at all – only paragraphs 0005 and 0007 contain the word “fluorescence” and it is not used in conjunction with a discussion of wavelengths to be used. There is a lot of discussion about the wavelengths but the examiner is unable to find any teachings of certain wavelengths to be used to prevent fluorescing interactions with a sample.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonyuet (United States Patent Application Publication 20140287449) in view of Martini et al (United States Patent Application Publication 20110222062) in view of Viator et al (United States Patent Application Publication 20090170149) in view of Lundstedt et al (United States Patent Application Publication 20110054864), hereafter referred to as “BMVL”.
 	As to claim 1, Bonyuet teaches an in-line multi-wavelength optical sensor system (100) for monitoring of microorganism production, said system (100) comprising:
 	a. a flow chamber having an inlet, an outlet, a first side and a second side, wherein the flow chamber is configured to fluidly connect to a microorganism production chamber (Figure 2, element 200 is a probe body comprising sides and flow path 103 (see paragraphs 0045-0046));
 	b. a plurality of laser diodes disposed on the first side of the flow chamber (Figure 1, element 104, paragraph 0053), wherein the laser diodes emit light at a plurality of wavelengths (paragraphs 0057 & 0094, Figures 3A-C), wherein the laser diodes are oriented along a first side of the flow chamber (Figure 1, element 104) such that light is transmitted into the flow chamber at a right angle to a flow direction (Figure 1, element 104 shines light perpendicular to flow channel 103, see also Figures 2, 12A-E and 14, where the optical elements are on either side of the flow channel, also paragraph 0045), wherein the plurality of wavelengths are configured to generate voltage signals without exciting fluorescence in the sample comprising the microorganism culture (paragraph 0017);
 	c. a plurality of photodiodes oriented to receive light transmitted from the laser diodes, wherein the photodiodes are sensitive to transmitted light at a plurality of wavelengths corresponding to the plurality of wavelengths of the laser diodes (Figure 10C, paragraphs 0071, also 0032, 0045, 0053), wherein the photodiodes are oriented along a second side of the flow chamber opposite the first side such that the laser diodes transmit light directly into the photodiodes (Figure 1, elements 104 and 106 are on opposite sides of flow path 103 and the light shines directly across, see also Figures 12A-E & 14, and paragraph 0046);
 	d. a laser control circuitry operatively connected to the laser diodes, wherein the laser control circuitry is capable of supplying power to each laser diode upon receiving a control signal (Figure 1, elements 101, 101a, paragraph 0045);
 	e. a signal conditioning circuitry operatively connected to the photodiodes, wherein the signal conditioning circuitry amplifies signals from the photodiodes (Figures 1, element 107, see paragraph 0072);
 	f. a housing configured to hold the flow chamber, laser diodes, and photodiodes, the laser control circuitry, and the signal conditioning circuitry, wherein the housing, the plurality of laser diodes, and the one or more photodiodes are external to the sample comprising the microorganism culture flowing through the flow chamber (Bonyuet Figure 2, element 200 has the optical elements (element 202, paragraph 0046) outside the flow area;
 	g. a microprocessor operatively connected to the laser control circuitry and the signal conditioning circuitry (Figure 1, element 109, see paragraph 0045); and
 	h. a memory operatively coupled to the microprocessor, the memory stores computer-readable instructions that, when executed by the microprocessor, cause the microprocessor to perform operations (Figure 13 teaches the algorithm used to operate the sensor, see paragraphs 0078-0083) comprising:
 	i. generating the control signal for the laser control circuitry (paragraph 0045), wherein the laser control signal activates at least one of the plurality of laser diodes corresponding to at least one of the plurality of wavelengths of the laser diodes (Figure 11 elements 104, 104a, paragraph 0071);
 	ii. reading at least one signal from the signal conditioning circuitry corresponding to at least one of the photodiodes sensitive to the at least one wavelength of the activated laser diodes (paragraph 0045); and
 	iii. recording the signals corresponding to the activated wavelengths (paragraph 0049);
 	wherein each laser diode emits a focused beam of light into only one photodiode (Figure 10C).
 	Bonyuet does not teach a tubular flow chamber having an inlet, an outlet, a first side and a second side, wherein the flow chamber is in-line with the [microorganism production chamber] source of objects under study, wherein a [sample comprising the microorganism culture] is pumped through the flow chamber from the inlet to the outlet, wherein the [sample comprising the microorganism culture] flows through and contacts only the flow chamber. However, it is known in the art as taught by Martini. Martini teaches a tubular flow chamber (paragraph 0225) having an inlet, an outlet, a first side and a second side (Figure 8, element 504 inside element 520), wherein the flow chamber is in-line with the [microorganism production chamber] source of objects under study, wherein a [sample comprising the microorganism culture] is pumped through the flow chamber from the inlet to the outlet (Figure 8 has flow through tube 504 through the sensor area 520), wherein the sample comprising the microorganism culture flows through and contacts only the flow chamber (Figure 8 has the light source & detectors outside the tube 504). It would have been obvious to one of ordinary skill in the art at the time of filing to have a tubular flow chamber having an inlet, an outlet, a first side and a second side, wherein the flow chamber is in-line with the [microorganism production chamber] source of objects under study, wherein a [sample comprising the microorganism culture] is pumped through the flow chamber from the inlet to the outlet, wherein the [sample comprising the microorganism culture] flows through and contacts only the flow chamber, in order to better manipulate, isolate and study the sample.
 	Bonyuet does not teach the inlet, the flow chamber and the outlet are all positioned on the same plane such that the flow chamber tapers towards both the inlet and the outlet. However, it is known in the art as taught by Viator. Viator teaches the inlet, the flow chamber and the outlet are all positioned on the same plane such that the flow chamber tapers towards both the inlet and the outlet (Figures 4A & 4B). It would have been obvious to one of ordinary skill in the art at the time of filing to have the inlet, the flow chamber and the outlet are all positioned on the same plane such that the flow chamber tapers towards both the inlet and the outlet, in order to allow fluid speed control and increase residence time.
 	Bonyuet does not explicitly teach voltage signals from the sensors. However, it is known in the art as taught by Lundstedt. Lundstedt teaches voltage signals (paragraph 0022). It would have been obvious to one of ordinary skill in the art at the time of filing for sensors to give voltages, as electrical signals are more easily integrated with data acquisitions systems (DAQ) devices.
 	Bonyuet does not teach a diameter of the tubular flow chamber is at most 5 mm to contain the sample comprising the microorganism culture. However, it is known in the art as taught by Martini. Martini teaches a diameter of the tubular flow chamber is at most 5 mm to contain the sample comprising the microorganism culture (Figure 10, paragraphs 0231, 0347, 0404). It would have been obvious to one of ordinary skill in the art at the time of filing to have a diameter of the tubular flow chamber is at most 5 mm to contain the sample comprising the microorganism culture, in order to improve machine performance.
 	While Bonyuet teaches the optical elements (emitter & detector) are outside the flow chamber (Figures 2, 12, 14), Bonyuet also teaches that the invention can be submerged (e.g. Figures 10-11) and the instant invention does not teach that feature. However, Martini teaches the plurality of laser diodes and the plurality of photodiodes are disposed outside of the flow chamber and that such elements are not submerged (Figure 8, elements 520, 526, 504). It would have been obvious to one of ordinary skill in the art at the time of filing to have the plurality of laser diodes and the plurality of photodiodes are disposed outside of the flow chamber, in order to more easily control relative positions of the flow and optical elements.
As to claim 2, BMVL teaches everything claimed, as applied above in claim 1, with the exception of a data acquisition system (DAQ) operatively connected to the microprocessor, wherein the microprocessor is configured to send the voltage signals and corresponding wavelengths to the DAQ , which converts the voltage signals into measurements of one or more biological parameters. However, it is known in the art as taught by Lundstedt. Lundstedt teaches a data acquisition system (DAQ) (Figure 2, elements 2, 34, also Figure 1, element 10) operatively connected to the microprocessor (Figure 2, element 30), wherein the microprocessor is configured to send the voltage signals and corresponding wavelengths to the DAQ (paragraph 0120), which converts the voltage signals into measurements of one or more biological parameters (paragraph 0303), wherein the conversion is calibrated to known readings from a second instrument (paragraph 0019, also paragraphs 0019-0023), wherein the DAQ has a graphical user interface that allows a user to monitor measurements in real time (Figure 2, element 32, paragraph 0120). It would have been obvious to one of ordinary skill in the art at the time of filing to have a data acquisition system (DAQ) operatively connected to the microprocessor, wherein the microprocessor is configured to send the voltage signals and corresponding wavelengths to the DAQ , which converts the voltage signals into measurements of one or more biological parameters, wherein the conversion is calibrated to known readings from a second instrument, wherein the DAQ has a graphical user interface that allows a user to monitor measurements in real time, in order to more efficiently generate and analyze data.
As to claim 3, BMVL teaches everything claimed, as applied above in claim 2, in addition Bonyuet teaches the laser control circuitry turns on each laser diode individually via commands received from the DAQ (Figure 1, element 109 controls elements 101 & 101a separately, see paragraph 0045).
 	While Bonyuet does not teach a DAQ, Lundstedt teaches one as seen in the argument of claim 2, above, which comprises a central processor (Figure 1, element 10) that is presumed to complement the processor of Bonyuet (Figure 1, element 109). See Lundstedt paragraphs 0120-0122.
As to claim 4, BMVL teaches everything claimed, as applied above in claim 1, in addition Bonyuet teaches the plurality of laser diodes are selected to emit light at wavelengths effective for measuring one or more biological parameters (paragraphs 0017, 0056).
As to claim 5, BMVL teaches everything claimed, as applied above in claim 1, in addition the plurality of laser diodes comprise [multiple] laser diodes (paragraph 0072 “one or more emitters”). While Bonyuet teaches “one or more” and shows two (Figure 10C), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use three photodiodes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 VI(B). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Adding more photodiodes would be done in order to broaden the wavelength coverage and increase the amount of light entering the sample, thus strengthening the output signal.
As to claim 6, BMVL teaches everything claimed, as applied above in claim 1, in addition Bonyuet teaches the microorganism is microalgae (paragraph 0011), wherein the plurality of laser diodes are selected to emit light at wavelengths effective for measuring turbidity (paragraphs 0057, also 0066), cell concentration (paragraph 0056, and see also 0057, 0056, 0058).
 	While Bonyuet does not explicitly teach measuring chlorophyll concentrations, paragraphs 0003-0004 teach color is important (i.e. “photosynthetic culture is characterized by a green color”) and paragraph 0016 teaches measuring microorganism color. It would have been obvious to one of ordinary skill in the art at the time of filing to calculate chlorophyll concentrations from measured color and concentration, and doing so would have taken only ordinary mathematical expedience. Doing so would be done in order to improve machine performance by better identifying issues with photosynthesis, e.g. chlorosis (paragraph 0004).
As to claim 7, BMVL teaches everything claimed, as applied above in claim 6, in addition Bonyuet teaches [light] at center wavelengths of approximately 650, 685, and 780 nm respectively (paragraph 0062 teaches a range of light that includes the claimed wavelengths), and it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. MPEP 2144.05. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Using the claimed wavelengths would be done in order to better investigate a desired property.
 	Bonyuet does not teach a first laser diode, a second laser diode, and a third laser diode. However, Bonyuet teaches “one or more” and shows two (Figure 10C), and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use three photodiodes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 VI(B). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Adding more photodiodes would be done in order to broaden the wavelength coverage.
As to claim 9, BMVL teaches everything claimed, as applied above in claim 1, in addition Viator teaches light emitted by the laser diodes is collimated (Figure 3, elements 112 are collimating lenses, see paragraph 0073). It would have been obvious to one of ordinary skill in the art at the time of filing to have light emitted by the laser diodes be collimated, in order to more easily direct light to the object under study (e.g. focusing the beam thereby increasing light to the cell and making scattered signals stronger).
As to claim 10, BMVL teaches everything claimed, as applied above in claim 1, in addition Bonyuet teaches the flow chamber has a light path length effective for providing voltage signal readings that are converted, by the DAQ , into measurements of the biological parameters without requiring sample preparation or sample dilution of the microorganism culture (paragraph 0012-0013 discusses what other processes require such as dilution and that it can be used in-line (see also paragraph 0047), and it is obvious that the teachings of an operational system (Figures 3-9 indicate it’s capable of taking data) indicate the path length is of an appropriate size to take valid data).
As to claim 12, BMVL teaches everything claimed, as applied above in claim 1, in addition Bonyuet teaches the photodiodes are disposed on or near the second side of the flow chamber opposite from the laser diodes (Figure 12A, elements 104, 106), wherein the photodiodes are oriented to detect light transmitted through the microorganism culture (Figures 3-9 show collected data, indicating the photodiodes successfully detect light).
As to claim 13, BMVL teaches everything claimed, as applied above in claim 1, in addition Bonyuet teaches the photodiodes are disposed on or near the flow chamber at an angle with respect to the laser diodes, wherein the angle is 0° to less than 180° (Figure 12A, element 106a is at a non-parallel angle with respect to the axis of flow), wherein the photodiodes are oriented to detect light reflected from the microorganism culture (Figure 12A, element 106a, see paragraph 0015).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over BMVL, and further in view of Embaye et al (United States Patent 8244477).
As to claim 8, BMVL teaches everything claimed, as applied above in claim 5, in addition a first photodiode is configured to detect light from the first laser diode (Figure 10C, elements 104, 106), a second photodiode is configured to detect light from the second laser diode (Figure 10C, elements 104a, 106a),wherein the photodiodes are sensitive to [an upper limit of] wavelengths of about 1100 nm (paragraph 0015).
 	Bonyuet fails to teach a third photodiode is configured to detect light from the third laser diode. However, Bonyuet teaches “one or more” emitter-detector pairs and shows two (Figure 10C), and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use three photodiodes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 VI(B). Adding more photodiodes would be done in order to broaden the wavelength coverage.
 	BMVL does not teach wherein the photodiodes are sensitive to [a lower limit] wavelengths of about 350 nm. However, it is known in the art as taught by Embaye. Embaye teaches the photodiodes are sensitive to [a lower limit] wavelengths of about 350 nm (column 4, lines 49-52 teach taking data between 300 and 750 nm). It would have been obvious to one of ordinary skill in the art at the time of filing to have the photodiodes are sensitive to [a lower limit] wavelengths of about 350 nm, in order to insure all relevant data is collected.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over BMVL, and further in view of Shen et al (United States Patent 9678244).
As to claim 11, BMVL teaches everything claimed, as applied above in claim 10, with the exception of the light path length is about 5 mm to 10 mm. However, it is known in the art as taught by Shen. Shen teaches the light path length is about 5 mm to 10 mm (column 15, line 55 – column 16, line 3). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light path length is about 5 mm to 10 mm, in order to allow sufficient sample to be present without risking too much of the signal being lost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877